                                                                  Case 4:20-cv-09077-JSW Document 39 Filed 05/12/21 Page 1 of 2




                                                               CLARKSON LAW FIRM, P.C.                         MOON LAW APC
                                                          1    Ryan J. Clarkson (SBN 257074)                   Christopher D. Moon (SBN 246622)
                                                               rclarkson@clarksonlawfirm.com                   chris@moonlawapc.com
                                                          2    Katherine A. Bruce (SBN 288694)                 Kevin O. Moon (SBN 246792)
                                                               kbruce@clarksonlawfirm.com                      kevin@moonlawapc.com
                                                          3    Lauren E. Anderson (SBN 329173)                 228 Hamilton Ave., 3rd Fl
                                                               landerson@clarksonlawfirm.com                   Palo Alto, California 94301
                                                          4    9255 Sunset Blvd., Suite 804                    Telephone: (619) 915-9432
                                                               Los Angeles, California 90069                   Facsimile: (650) 618-0478
                                                          5    Telephone: (213) 788-4050
                                                               Facsimile: (213) 788-4070                       Counsel for Plaintiff Lisa Moore
                                                          6
                                                               Counsel for Plaintiff Lisa Moore
                                                          7

                                                          8

                                                          9

                                                         10                                 UNITED STATES DISTRICT COURT

                                                         11                NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
                          9255 Sunset Blvd., Suite 804
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         12    LISA M. MOORE, individually and on behalf of       Case No.: 4:20-cv-09077-JSW
                                                               all others similarly situated,
                                                         13                                                       Case Filed: December 16, 2020
                                                                              Plaintiff,                          FAC Filed: January 26, 2021
                                                         14
                                                                      v.                                          Assigned to the Hon. Jeffrey S. White
                                                         15
                                                               GLAXOSMITHKLINE CONSUMER                           PLAINTIFF MOORE’S STATEMENT OF
                                                         16    HEALTHCARE HOLDINGS (US) LLC;                      RECENT DECISION IN SUPPORT OF
                                                               PFIZER INC,                                        PLAINTIFF’S OPPOSITION TO
                                                         17                                                       DEFENDANT’S MOTION TO DISMISS
                                                                              Defendants.                         PLAINTIFF’S FIRST AMENDED
                                                         18                                                       COMPLAINT
                                                         19

                                                         20           Plaintiff Lisa Moore, by and through her counsel, Ryan Clarkson and Katherine A. Bruce,

                                                         21    of Clarkson Law Firm, P.C.; Christopher Moon and Kevin Moon of Moon Law APC (“Plaintiff”),

                                                         22    respectfully submit this Statement of Recent Decision pursuant to Local Rule 7-3(d)(2) as

                                                         23    supplemental authority in support of Plaintiff’s opposition to Defendant’s motion to dismiss

                                                         24    Plaintiff’s first amended complaint (ECF 32, filed 3/15/21) by way of a recently-issued judicial

                                                         25    decision in Maisel v. S.C. Johnson & Son, Inc., No. 21-cv-00413-TSH, 2021 U.S. Dist. LEXIS

                                                         26    86203 (N.D. Cal. May 5, 2021), attached as Exhibit 1.

                                                         27

                                                         28
                                                              N.D. Cal. Case No. 4:20-cv-09077-JSW            1
                                                                                         PLAINTIFF MOORE’S STATEMENT OF RECENT DECISION
                                                                  Case 4:20-cv-09077-JSW Document 39 Filed 05/12/21 Page 2 of 2




                                                          1    Dated: May 11, 2021                     Respectfully submitted,

                                                          2                                            CLARKSON LAW FIRM
                                                          3                                            By:
                                                          4                                            /s/ Katherine A. Bruce
                                                                                                       RYAN J. CLARKSON
                                                          5                                            KATHERINE A. BRUCE
                                                                                                       LAUREN E. ANDERSON
                                                          6
                                                                                                       MOON LAW APC
                                                          7                                            CHRISTOPHER D. MOON
                                                                                                       KEVIN O. MOON
                                                          8
                                                                                                       Attorneys for Plaintiff Lisa Moore
                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28
                                                              N.D. Cal. Case No. 4:20-cv-09077-JSW            2
                                                                                         PLAINTIFF MOORE’S STATEMENT OF RECENT DECISION
